Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/15/2022, wherein claims 12-17,20, 22-34 are pending, and claims 15-17,22, 23, and 34 are withdrawn. 

Election/Restrictions
Claim 34 is withdrawn as not being directed to the elected embodiment. The applicant elected species II, figs. 5 and 6 which shows the band extending through openings in the crown rather than having opposing ends secured to an exterior surface of the crown. Additionally, the band having opposing ends secured to an exterior surface of the crown is not shown in the original drawings and would present 112 issues because it’s not clear how the band has ends  attached to the exterior of the crown, but extends between opposing sides of the crown per claim 32. Therefore, the examiner suggests cancelling this feature from the claims.
Drawings
The drawings are objected to because figs. 11 and 12 contain new matter. Fig. 11 shows a specific fastener shape and size that was not previously disclosed.  Additionally, fig. 11 would be showing a different embodiment than applicant’s elected embodiment. Fig. 12 shows a specific size, shape, and placement of the filter and slot not previously disclosed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 49.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification amendments adding descriptions for figs. 11,12, and amendments to paras. 21 and 28 are objected to because they reference new matter of  figs. 11 and 12. The specification should be amended in accordance with drawing amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 20,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (WO2005000058) in view of Kuntz (U.S. 20210339269).
	Regarding claim 12, Oh  teaches a method of using an article of headwear, the article of headwear being convertible between a headwear configuration (fig. 2) and a mask configuration (fig. 6) (pg. 5, lines 3-11), the article of headwear comprising: a crown (10,8, fig. 2) for covering at least a portion of a head of a wearer, the crown having a rear portion and a front portion (front half and rear half of crown) that cooperate to define a circumference of the crown (fig. 2); a visor (4) attached to the front portion of the crown (fig. 2); and at least one mask support element (16) coupled to the crown (figs. 2-5), wherein the method comprises: a. from the headwear configuration, collapsing the rear portion of the crown into the front portion of the crown to position the crown in the mask configuration (pg. 5, lines 3-15); b. placing the crown over the face of the wearer (fig. 6); and c. securing the crown over the face of the wearer using the at least one mask support element (pg. 6, lines 7-20) and teaches the top of the crown (8), which forms part of the rear portion (rear half of the crown) is formed with a mask material (pg. 4, lines 14-23), and teaches that the mask can be used to prevent a germ (abstract); but doesn’t specifically teach the rear portion of the crown comprises anti-viral material.

Kuntz teaches headwear that covers a wearer’s face comprising anti-viral material (fig. 1, para. 48).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed at least the top of the crown (8) of Oh out of anti-viral material in view of Kuntz in order to better protect the wearer from viruses. A portion of 8 is part of the rear portion and therefore the rear portion of the Oh/Kuntz combined reference comprises anti-viral material.

Regarding claim 13, the Oh/Kuntz combined reference doesn’t specifically recite displacing the crown and/or the visor away from the wearer to permit eating or drinking. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have displaced the crown and/or the visor away from the wearer to permit eating or drinking because it is old and known in the art to move a mask  (fig. 6) away from the face to permit eating and drinking. The examiner additionally notes that the crown and/or visor of Oh in the mask configuration are removable from the wearer’s face at least to convert to the hat configuration  (pg. 7, lines 21-23, pg. 8, lines 1-3, col. 6, lines 21-23) and Oh discloses the at least one mask supporting element having elasticity (pg. 6, lines 3-5).

	Regarding claim 14, the Oh/Kuntz combined reference teaches expanding the crown from the mask configuration to the headwear configuration (pg. 7, lines 21-23, pg. 8, lines 1-3, col. 6, lines 21-23) and the hat being used on a wearer’s head (pg. 6, lines 21-23); but doesn’t explicitly recite the steps of removing the crown from the face of the wearer, and positioning the crown over a portion of the head of the wearer.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have removed the crown from the face of the wearer, and positioned the crown over a portion of the head of the wearer because removing the crown from the face of the wearer would be necessary in order to convert from the mask configuration to the headwear configuration as described by Oh, and it is old and known in the art to position a crown portion of a hat on a wearer’s head.
Regarding claim 20, the Oh/Kuntz combined reference teaches the article of headwear is a cap (pg. 8, lines 4-7).
Regarding claim 24, the Oh/Kuntz combined reference teaches the at least one mask support element (16) is pivotally coupled to the crown (pg. 6, lines 7-16, pg. 7, lines 13-16, pivotally coupled at least to allow 16 to move between ear strap and chin strap configurations).
Regarding claim 25, the Oh/Kuntz combined reference teaches in the mask configuration the crown and/or the visor is selectively displaceable from a closed position that restricts access to the face of the wearer from under the visor (fig. 6) to an open position that permits access to the face of the wearer from under the visor (the crown and/or visor can be rotated/moved to an open position that permits access to the face of the wearer from under the visor at least due to the at least one mask supporting element having elasticity (pg. 6, lines 3-5) and the hat being formed of a light and soft textile (pg. 4, lines 14-15).
Regarding claim 26, the Oh/Kuntz combined reference teaches the at least one mask support element (16) comprises a band that forms a continuous loop (16 shown in fig. 2 forms a continuous loop when 18a,18b are connected) (pg. 6, lines 7-10) that extends between opposing sides (front side and back side) of the crown (fig. 2).
Regarding claim 30, the Oh/Kuntz combined reference teaches the visor pivots from the closed position to the open position ( the visor can pivot from the closed position to the open position due to the visor being indirectly attached to elastic 18 which provides flexibility for the crown and visor to pivot. The examiner notes that this limitation is considered to be part of a functional limitation because it is further limiting the functional limitation of claim 25. The applicant does not positively recite a method step of displacing the crown and/or visor from a closed position to an open position).

Claims 12, 24,25,27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (KR 20100012406) in view of Kuntz (U.S. 20210339269).

Regarding claim 12, Oh teaches a method of using an article of headwear, the article of headwear being convertible between a headwear configuration (fig. 2) and a mask configuration (fig. 6) (abstract), the article of headwear comprising: a crown (12) for covering at least a portion of a head of a wearer, the crown having a rear portion (14) and a front portion (12 attached to 4) that cooperate to define a circumference of the crown (figs. 2-3); a visor (4) attached to the front portion of the crown (figs. 2,3); and at least one mask support element (16,18) coupled to the crown (figs. 2-4), wherein the method comprises: a. from the headwear configuration, collapsing the rear portion of the crown into the front portion of the crown to position the crown in the mask configuration; b. placing the crown over the face of the wearer; and c. securing the crown over the face of the wearer using the at least one mask support element (pg. 4, last 4 paragraphs of translation); and teaches in the mask configuration, the invention blocks germs (pg. 2) and 14 is mask cloth which can prevent harmful substances (pg. 3) but doesn’t explicitly teach the rear portion of the crown comprises anti-viral material.

Kuntz teaches face covering headwear comprising anti-viral material (fig. 1, para. 48).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the rear portion of Oh out of anti-viral material in view of Kuntz in order to provide anti-viral protection to the wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Regarding claim 24, the Oh/Kuntz combined reference teaches the at least one mask support element (16,18) is pivotally coupled to the crown (pivots between fig. 2 and fig. 3).
Regarding claim 25, the Oh/Kuntz combined reference teaches in the mask configuration, the crown and/or the visor is selectively displaceable from a closed position that restricts access to the face of the wearer from under the visor (fig. 6) to an open position that permits access to the face of the wearer from under the visor (the crown and/or visor can be rotated/moved to an open position that permits access to the face of the wearer from under the visor at least due to the at least one mask supporting element (16,18) having elasticity (pg. 4, paras. 2,3) and the hat being formed of soft material (last 2 paras. of pg. 3)).
Regarding claim 27, the Oh/Kuntz combined reference teaches coupling, using at least one fastener, the at least one mask support element to the crown of the headwear article (pg. 4, “When the installed convex magic tapes 44 and 46 are coupled to the concave magic tapes 34 and 32 installed in the band 16, respectively, the band and the hemispherical cap are fixedly fixed.”).
Regarding claim 28, the Oh/Kuntz combined reference teaches the at least one fastener comprises a first fastener (44 or 46) associated with the crown of the headwear article and a second fastener (32 or 34) associated with the at least one mask support element and configured to complementarily engage the first fastener (pg. 4, “When the installed convex magic tapes 44 and 46 are coupled to the concave magic tapes 34 and 32 installed in the band 16, respectively, the band and the hemispherical cap are fixedly fixed.”).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (KR 20100012406) in view of Kuntz (U.S. 20210339269) and further in view of  Robinson (U.S. Patent No. 5253364).
Regarding claim 31, the Oh/Kuntz combined reference fails to teach a hinge pivotally connects the visor to the crown.
Robinson teaches a cap (10) having at least a hinge (38,40,26,28) pivotally connecting the visor (12) to the crown (14) (col. 2, lines 44-55, col. 3, lines 1-12) (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have pivotally connected the visor of the Oh/Kuntz combined reference to the crown via hinge(s) in view of Robinson in order to allow a wearer a greater freedom of choice with respect to wearing the cap and to allow the visor to be rotated so as to protect the wearer’s neck from prolonged exposure to the sun (col. 1, lines 52-68, col. 2, lines 1-3).

Claims 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (KR 20100012406) in view of  Elsherif (U.S. 20210316173).
Regarding claims 12 and 29, Oh teaches a method of using an article of headwear, the article of headwear being convertible between a headwear configuration (fig. 2) and a mask configuration (fig. 6) (abstract), the article of headwear comprising: a crown (12) for covering at least a portion of a head of a wearer, the crown having a rear portion (14) and a front portion (12 attached to 4) that cooperate to define a circumference of the crown (figs. 2-3); a visor (4) attached to the front portion of the crown (figs. 2,3); and at least one mask support element (16,18) coupled to the crown (figs. 2-4), wherein the method comprises: a. from the headwear configuration, collapsing the rear portion of the crown into the front portion of the crown to position the crown in the mask configuration; b. placing the crown over the face of the wearer; and c. securing the crown over the face of the wearer using the at least one mask support element (pg. 4, last 4 paragraphs of translation); and teaches in the mask configuration, the invention blocks germs (pg. 2) and 14 is mask cloth which can prevent harmful substances (pg. 3) but doesn’t explicitly teach the rear portion of the crown comprises anti-viral material, the rear portion of the crown defines a slot that receives a filter, and wherein the filter comprises the anti-viral material.
Elsherif teaches a facemask (100) including face covering material (110,120) forming a pocket (121) defining a slot (124) that receives a filter (paras. 22, 23), and wherein the filter comprises anti-viral material (para. 26).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the mask cloth (14) of Oh as a pocket defining a slot that receives a filter, and wherein the filter comprises the anti-viral material in view of Elsherif in order to provide replaceable anti-viral protection to the wearer. The examiner notes that the Oh/Elsherif combined reference results in the rear portion of the crown comprising anti-viral material because 14 forms the rear portion of the crown.

Allowable Subject Matter
Claims 32 and 33 are allowed. The closest prior art is Oh (WO2005000058) however figs. 2-6 of Oh fail to teach, along with the other claim limitations, pivoting the band to a use position in which the band extends over the crown portion and is configured to extend behind the head of the wearer, positioning the band around the head of the wearer to secure the crown over the face of the wearer, and figs. 7-9 of Oh fail to teach, along with the other claim limitations, with the band in a stowed position in which the band rests across a portion of the front portion of the crown or the visor, pivoting the band to a use position in which the band extends over the crown portion. No prior art was found to suitably combine with Oh to teach these claim limitations.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
The examiner objects to the drawings and spec amendments as outlined above. However, the Examiner accepts the addition of 32 to figs. 3B,3C and replacement of para. 30 of the spec.
Regarding applicant’s argument that the mesh shield of Kuntz is not a component of a crown of a headwear article and the anti-viral material is associated with a face shield rather than a headwear article, the examiner contends that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Oh ‘058 teaches the top of the crown (8), which forms part of the rear portion (rear half of the crown) is formed with a mask material (pg. 4, lines 14-23) and teaches that the mask can be used to prevent a germ (abstract). Kuntz teaches headwear that covers a wearer’s face comprising anti-viral material (fig. 1, para. 48). Therefore, one of ordinary skill in the art would recognize from Oh and Kuntz that forming at least the top of the crown (8) of Oh out of anti-viral material in view of Kuntz would better protect the wearer from viruses.
Regarding applicant’s argument that Kuntz remains in a conventional head covering position when the mesh shield is in use and therefore doesn’t provide suggestion or motivation for incorporating anti-viral material into the crown of the headwear article, the examiner contends that Oh teaches mask material in the crown of the headwear article and Kuntz is simply relied on to teach making the mask material area anti-viral. Kuntz is not relied on to teach the particular positioning of the anti-viral material.
Regarding applicant’s arguments pertaining to claims 29-31, the examiner indicates the allowability of claims 29 and 30 above, and the withdrawal of  claim 32 as not pertaining to the elected embodiment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732             

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732